Case 2:20-cv-09351-DSF-JEM Document 1 Filed 10/12/20 Page 1 of 7 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Jasmine Amos
12
13                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
14
                                 WESTERN DIVISION
15
16
     Jasmine Amos,                        Case No.:
17
18                    Plaintiff,          COMPLAINT FOR DAMAGES
19        vs.                             FOR VIOLATIONS OF:
20                                         1. THE TELEPHONE CONSUMER
     Santander Consumer USA, Inc.,         PROTECTION ACT;
21
                                           2. THE ROSENTHAL FAIR DEBT
22                    Defendant.           COLLECTION PRACTICES ACT
23
                                          JURY TRIAL DEMANDED
24
25
26
27
28
Case 2:20-cv-09351-DSF-JEM Document 1 Filed 10/12/20 Page 2 of 7 Page ID #:2



 1         Plaintiff, Jasmine Amos (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Santander Consumer USA, Inc. (hereafter
 3
 4 “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”), and repeated
 9 violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788,
10
   et seq. (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3), Cal. Civ.
13
     Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Downey, California, and is a
21
     “person” as defined by 47 U.S.C. § 153(39) and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).

24         6.     Defendant is a business entity located in Dallas, Texas, and is a “person”
25
     as the term is defined by 47 U.S.C. § 153(39) and Cal Civ. Code § 1788.2(g).
26
27
28


                                                 2
                                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-09351-DSF-JEM Document 1 Filed 10/12/20 Page 3 of 7 Page ID #:3



 1           7.    Defendant, in the ordinary course of business, regularly, on behalf of
 2
     itself or others, engages in the collection of consumer debts, and is a “debt collector”
 3
 4 as defined by Cal. Civ. Code § 1788.2(c).
 5
 6                    ALLEGATIONS APPLICABLE TO ALL COUNTS

 7           8.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to
 8
     be owed to Defendant.
 9
10           9.    Plaintiff’s alleged obligation arises from a transaction in which property,
11 services or money was acquired on credit primarily for personal, family or household
12
   purposes and is a “consumer debt” as defined by Cal. Civ. Code § 1788.2(f).
13
14           10.   At all times mentioned herein where Defendant communicated with any
15
     person via telephone, such communication was done via Defendant’s agent,
16
17 representative or employee.
18           11.   At all times mentioned herein, Plaintiff utilized a cellular telephone
19
     service and was assigned the following telephone number: 562-xxx-4210 (hereafter
20
21 “Number”).
22           12.   Defendant placed calls to Plaintiff’s Number in an attempt to collect a
23
     debt.
24
25           13.   The aforementioned calls were placed using an automatic telephone
26
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
27
     (“Robocalls”).
28


                                                  3
                                                               COMPLAINT FOR DAMAGES
Case 2:20-cv-09351-DSF-JEM Document 1 Filed 10/12/20 Page 4 of 7 Page ID #:4



 1         14.    When Plaintiff answered calls from Defendant, she heard a prerecorded
 2
     message and had to wait on the line to be connected with the next available live
 3
 4 representative.
 5         15.    In or around July of 2020, Plaintiff spoke with a live representative and
 6
     requested that Defendant cease placing calls to her Number.
 7
 8         16.    Despite Plaintiff’s unequivocal request, Defendant continued placing
 9
     automated calls to Plaintiff in an attempt to collect the debt.
10
11         17.    Defendant’s calls directly and substantially interfered with Plaintiff’s

12 right to peacefully enjoy a service that Plaintiff paid for and caused Plaintiff to suffer
13
   a significant amount of anxiety, frustration, and annoyance.
14
15
                                             COUNT I
16
17    VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
                           U.S.C. § 227, et seq.
18
           18.    Plaintiff incorporates by reference all of the above paragraphs of this
19
20 complaint as though fully stated herein.
21
           19.    The TCPA prohibits Defendant from using, other than for emergency
22
23 purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
24 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
25
          20. Defendant’s telephone system has the earmark of using an ATDS and/or
26
27 using Robocalls in that Plaintiff, upon answering calls from Defendant, heard a
28


                                                  4
                                                               COMPLAINT FOR DAMAGES
Case 2:20-cv-09351-DSF-JEM Document 1 Filed 10/12/20 Page 5 of 7 Page ID #:5



 1 prerecorded message and had to wait on the line to be connected with a live
 2
   representative.
 3
 4       21. Defendant called Plaintiff’s Number using an ATDS and/or Robocalls
 5 without Plaintiff’s consent in that Defendant either never had Plaintiff’s prior express
 6
   consent to do so, or such consent was effectively revoked when Plaintiff requested
 7
 8 that Defendant cease all further calls.
 9
           22.   Defendant continued to willfully call Plaintiff’s Number using an ATDS
10
11 and/or Robocalls knowing that it lacked the requisite consent to do so in violation of
12 the TCPA.
13
         23. Plaintiff was harmed and suffered damages as a result of Defendant’s
14
15 actions.
16         24.   The TCPA creates a private right of action against persons who violate
17
     the Act. See 47 U.S.C. § 227(b)(3).
18
19         25.   As a result of each call made in violation of the TCPA, Plaintiff is
20
     entitled to an award of $500.00 in statutory damages.
21
           26.   As a result of each call made knowingly and/or willingly in violation of
22
23 the TCPA, Plaintiff may be entitled to an award of treble damages.
24
25                                           COUNT II
26
           VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
27                PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
28


                                                5
                                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-09351-DSF-JEM Document 1 Filed 10/12/20 Page 6 of 7 Page ID #:6



 1         27.     Plaintiff incorporates by reference all of the above paragraphs of this
 2
     complaint as though fully stated herein.
 3
 4         28.     The Rosenthal Act was passed to prohibit debt collectors from engaging
 5 in unfair and deceptive acts and practices in the collection of consumer debts.
 6
         29. Defendant caused Plaintiff’s telephone to ring repeatedly or continuously
 7
 8 to annoy Plaintiff, in violation of Cal. Civ. Code § 1788.11(d).
 9
           30.     Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
10
11 seq., in violation of Cal. Civ. Code § 1788.17.
12         31.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
13
     violations.
14
15
                                    PRAYER FOR RELIEF
16
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
17
18                 A. Statutory damages of $500.00 for each call determined to be in violation
19                    of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
20
                   B. Treble damages for each violation determined to be willful and/or
21
22                    knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
23
                   C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
24
25                 D. Statutory damages of $1,000.00 for knowingly and willfully committing

26                    violations pursuant to Cal. Civ. Code § 1788.30(b);
27
28


                                                 6
                                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-09351-DSF-JEM Document 1 Filed 10/12/20 Page 7 of 7 Page ID #:7



 1             E. Costs of litigation and reasonable attorneys’ fees pursuant to Cal. Civ.
 2
                  Code § 1788.30(c);
 3
 4             F. Punitive damages; and
 5             G. Such other and further relief as may be just and proper.
 6
 7                TRIAL BY JURY DEMANDED ON ALL COUNTS
 8
 9
10 DATED: October 12, 2020                    TRINETTE G. KENT
11
                                              By: /s/ Trinette G. Kent
12                                            Trinette G. Kent, Esq.
13                                            Lemberg Law, LLC
                                              Attorney for Plaintiff, Jasmine Amos
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              7
                                                           COMPLAINT FOR DAMAGES
